In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00073-CV



            CLAY H. WOMACK, Appellant

                           V.

          RAYMOND P. STOVALL, Appellee



        On Appeal from the 200th District Court
                Travis County, Texas
         Trial Court No. D-1-GN-14-000354




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       This Court has been notified that Clay H. Womack, a party to this pending appeal, filed a

voluntary petition for bankruptcy on September 24, 2015, in the United States Bankruptcy Court

for the Western District of Texas under cause number 15-11238. Pursuant to the Bankruptcy Code,

further action in this appeal is automatically stayed, see 11 U.S.C.A. § 362 (West, Westlaw current

through P.L. 114–51 approved Sept. 24, 2015), and under Rule 8.2 of the Texas Rules of Appellate

Procedure, the appeal is suspended. See TEX. R. APP. P. 8.2.

       Accordingly, this appeal is hereby abated and, for administrative purposes, will be treated

as closed. Any party may reinstate the appeal by promptly filing a motion to reinstate including,

as an attachment, either a certified copy of an order showing that the automatic bankruptcy stay

has been lifted or any other authenticated document demonstrating that reinstatement is permitted

by federal law and/or the United States Bankruptcy Court for the Western District of Texas. See

TEX. R. APP. P. 8.3(a). Any party may also move to sever the appeal in accordance with the

provisions of Rule 8.3(b) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 8.3(b).

       In the event of reinstatement, any period that began to run but had not expired at the time

of suspension will begin anew when the appeal is reinstated. Any document filed while the

proceeding is suspended will be deemed filed on the same day, but after, the Court reinstates the

appeal. TEX. R. APP. P. 8.2, 8.3.

       In accordance with Rule 8.2 of the Texas Rules of Appellate Procedure, we suspend this

appeal by abating it. See TEX. R. APP. P. 8.2.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: October 20, 2015




                          3